MILLS, Judge.
Chitty & Company appeals a judgment of $40,000 entered in its favor following a bench trial on its counterclaim to Haskell’s contract action. We affirm.
The parties agree that Grossman Holdings v. Hourihan, 414 So.2d 1037 (Fla.1982), establishes the proper measure of *461damages. The evidence supports findings that: (1) the nonconforming warehouse constructed by Haskell could not be made economically conforming; (2) the building as constructed is worth in the real estate market $50,000 less than contracted for; and (3) the building is in substantial compliance, and in fact is in use, entitling Haskell to the unpaid contract price.
The trial court did not abuse its discretion in this case involving conflicting experts by refusing to allow Chitty to expand the issues on the day of trial. International Patrol v. Aetna Casualty, 396 So.2d 774 (Fla. 1st DCA 1981); Brown v. Montgomery Ward, 252 So.2d 817 (Fla. 1st DCA 1971).
There was no abuse of discretion in refusing to allow a property appraiser to offer opinions on methods of cure. This was clearly outside the area of his expertise.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.